Citation Nr: 1422599	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for tension headaches.

2.  Entitlement to service connection for residuals of traumatic brain injury ("TBI").

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from August 1971 to August 1974, and from June 1975 to June 1979.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from October 2009, August 2010 and January 2013 rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska.

In October 2011, the Veteran testified during a Board video conference hearing before a Veterans Law Judge ("VLJ").  A transcript of the hearing has been associated with the Veteran's claims folder.  The Board notes that the VLJ who conducted the video conference hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have a final determination of his or her claim made by the VLJ who conducted the hearing.  38 C.F.R. § 20.707 (2013).  Accordingly, the appellant was afforded the opportunity for a second hearing before the Board.  However, in a letter received in August 2013, he indicated that he did not want another hearing.  

In May 2012, the Board, in substantive part, denied the Veteran's service connection claims.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Partial Remand ("Joint Motion"), requesting that the Court vacate that part of the Board's decision that denied the aforementioned claims.  By an Order dated June 2013, the Court granted the parties' Joint Motion, vacated the part of the decision that denied the pertinent claims, and remanded the claims to the Board for compliance with the directives specified by the Court.

While the Veteran's service connection claims were pending before the Court, the Veteran perfected an appeal of the January 2013 rating decision, which denied a disability rating in excess of 30 percent for service-connected tension headaches.

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2013).  The Board accepts this evidence for inclusion in the record. 

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a disability evaluation in excess of 30 percent for tension headaches, service connection for a sleep disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if additional action is required on his part. 


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran has a current TBI that began during active duty service or is related to some incident of service.

2.  The probative and competent evidence of record is against finding that the Veteran's right shoulder disorder began during service, that right shoulder arthritis manifested to a compensable degree within one year of separation from service, or that the disorder is otherwise related to some aspect of active duty service.

3.  The probative and competent evidence of record is against finding that the Veteran's left shoulder disorder began during service, that left shoulder arthritis manifested to a compensable degree within one year of separation from service, or that the disorder is otherwise related to some aspect of active duty service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, a TBI was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

2.  The Veteran's right shoulder disorder was neither incurred in, nor aggravated by active duty service, and may not be presumed to have been.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The Veteran's left shoulder disorder was neither incurred in, nor aggravated by active duty service, and may not be presumed to have been.   §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

With regard to the Veteran's service connection claims decided herein, letters dated in July 2009 and April 2010, respectively, afforded the Veteran notice of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between himself and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how VA determines the disability rating and effective date elements of a claim.  Thereafter, the Veteran's claims were readjudicated in Statements of the Case ("SOC") dated August 2010 and September 2010, respectively.

The Board concludes that VA's duty to assist has also been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, VA examinations dated September 2009 and May 2010, and an April 2012 letter from the Veteran's VA physician regarding his claimed TBI.  The claims folder also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

Review of the examination reports demonstrates that the VA examiners reviewed the complete claims folder, interviewed the Veteran regarding his history of symptomatology and treatment, performed comprehensive evaluations, reported current clinical findings, and provided reasons and bases for their opinions.  Accordingly, the Board finds the VA examinations adequate upon which to base decisions in these claims.   

Further, as noted above, in October 2011, the Veteran was affording a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing was generally held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran, or his then-service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. 
§ 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claims because the submissions and statements focus on the evidence and elements necessary to substantiate such claims.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  

Applicable laws and regulations

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.  Entitlement to service connection for residuals of TBI.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Veteran avers that he has a TBI as a result of sustaining multiple blows to the head while participating in the sport of boxing during active duty service.  

Review of his service treatment records shows that the Veteran sought treatment on multiple occasions for complaints of headaches, however, there was no indication that the condition was the result of his boxing.  See, e.g., service treatment records, March 1974, June 1977.  

In May 2010, pursuant to his service connection claim, the Veteran was afforded several VA examinations.  Following a psychological evaluation, the examiner diagnosed him with a cognitive disorder, not otherwise specified ("NOS") and opined that it was related to his post-service boxing career.  Although he opined that there was insufficient clinical evidence to relate the cognitive disorder (which he diagnosed as the beginning stages of Dementia Pugilistica) to the Veteran's military boxing career, the examiner failed to provide adequate reasons or bases for this conclusion.  

During a May 2010 neuropsychological evaluation, the examiner reviewed the claims folder, interviewed the Veteran, and administered several diagnostic tests.  He noted that the Veteran's most notable physical stressor appeared to be his boxing, much of which he determined had occurred during his military career.  He opined that, given the Veteran's considerable history with amateur and professional boxing, it was as likely as not that his memory problems were at least in part attributable to a head injury sustained in that sport.  Following a May 2010 TBI evaluation, the clinician opined that it was at least as likely as not that a significant head injury resulting in TBI was the result of post-service events, largely related to the Veteran's professional boxing career.  

Also of record is an April 2012 letter from the Veteran's VA physician, A.A.N., M.D, who wrote that he had reviewed the Veteran's VA examination reports and opined that his signs of Dementia Pugilistica were caused by repeated injury to his central nervous system resulting from blows to his head during boxing.  He specifically noted that it was documented that the Veteran did not begin boxing until he was in the military and, given that he was new to the sport and less able to protect himself, he would have been exposed to more injury than an experienced boxer.  He further noted that the Veteran's exposure to the sport continued throughout the course of his military service with repetitive injuries and symptoms as a result, adding that "[t]he cause-effect relationship cannot be denied as the symptoms presented and persisted with exposure to the sport on an ongoing basis."  He concluded that the origins of the Veteran's disorder could be dated back to his initiation as a boxer in service, and the effect was still evident in the current clinical examinations.

The Board concludes that the evidence as to whether the Veteran sustained a TBI in service is in equipoise.  As noted above, the VA clinician who performed the neuropsychological examination found that the Veteran's cognitive disorder, NOS, was the result of boxing, much of which had occurred during his military service.  The Veteran's VA physician, A.A.N., also concluded that the Veteran's first exposure to the sport during service had resulted in his sustaining more injuries than an experienced boxer, and that the origins of his cognitive disorder clearly began during service.

Consequently, having resolved doubt in favor of the Veteran, the Board finds that the Veteran's claim for service connection for TBI has been established.

B.  Entitlement to service connection for a right and left shoulder disorder.

The Veteran contends that the time he spent boxing during service resulted in multiple joint disorders, including his claimed right and left shoulder disorders.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

Review of his service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of a right or left shoulder disorder in service.  Although service treatment reports show that the Veteran received medical treatment for a laceration to the left shoulder in November 1972, there is no indication that this injury resulted in any underlying chronic musculoskeletal disorder.  Rather, the treatment reports show that the Veteran received sutures, which were removed approximately one week later.  There is no evidence that he received any further treatment for his left shoulder or any treatment whatsoever for his right shoulder during service.  Although the Veteran now argues that, during his May 1979 service separation examination, he reported having or previously having had a trick elbow or shoulder, the clinical findings for both shoulders were within normal limits.  

Post-service treatment reports fail to demonstrate evidence that the Veteran was diagnosed with either right or left shoulder arthritis within one year of separation from service.  Accordingly, service connection for right or left shoulder arthritis on a presumptive basis is not for application.  

VA treatment records show that the Veteran did not complain of any shoulder problems until February 2009, when he sought treatment for left shoulder discomfort that had been present "for a long time."  During a September 2009 VA joints examination, the clinician opined that the Veteran's claimed bilateral shoulder disorder was less likely than not caused by, or a result of, the laceration to his left shoulder in service.  In this regard, she noted that a review of the service treatment records demonstrated that the Veteran had only sought treatment once in service following a laceration to the left shoulder in 1972.  She further observed that there were no complaints of, or treatment for, shoulder joint pain.  Accordingly, she concluded that a simple skin laceration of the left shoulder was not likely to affect the underlying tissue, bone or joint complexes, and would have no bearing on any issue involving the right shoulder.

In May 2010, the Veteran was afforded a VA joints examination, at which time, he was diagnosed with bilateral, left worse than right, glenohumeral (shoulder) joint degenerative joint disease and tendonopathy, status-post right rotator cuff repair.  However, the examiner opined that the Veteran's bilateral shoulder disorder was less likely than not caused by, or a result of military service.  In this regard, he noted that there was no evidence that the Veteran had sustained or received evaluation and treatment for a shoulder injury in service.  Moreover, he observed that, although the Veteran had a history of boxing during service, the fact that he continued to box following service, including participating in a number of professional boxing matches, made it less likely that his current bilateral shoulder disorder was the result of any incident of active duty service.

Based on a review of the complete evidence of record, including the Veteran's personal statements, the Board concludes that the competent and probative evidence is against the Veteran's claims of entitlement to service connection for a right and left shoulder disorder.  The Board again notes that competent VA examiners, after reviewing the complete claims folder, including service and post-service treatment records, concluded that it was less likely than not that the Veteran's current bilateral shoulder degenerative joint disorder was the result of active duty service.

Moreover, as discussed above, there is no probative evidence showing that the Veteran was treated for a shoulder disorder until nearly 30 years after service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed following service without any documented complaint or diagnosis of a shoulder disorder is evidence that weighs against the Veteran's claims on a direct basis.  

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claims.  Despite the absence of complaints or findings in service, the Board recognizes that the Veteran, as a layperson, is competent to report experiencing pain, and there is no reason to doubt his credibility in that regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, his lay reports are entitled to some probative weight.

However, even where a veteran asserts that he has had continuous symptoms since service, the Court has held that generally, medical evidence is ultimately required to establish "a nexus between the continuous symptomatology and the current claimed condition...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001).  Although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service.  Id.  Additionally, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand concerns etiology, and requires a medical opinion.  In this case, the fact remains that the only probative medical opinions of record fail to relate the Veteran's current bilateral shoulder degenerative joint disease to military service.  The Board finds the opinions of the VA examiners to be the most probative evidence of record as to the relationship between the Veteran's current disabilities and service, and ultimately outweigh the Veteran's reports of continuing shoulder pain since service.

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for either a right or left shoulder disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.


ORDER

Entitlement to service connection for TBI is granted.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.


REMAND

Entitlement to a disability rating in excess of 30 percent for tension headaches.

In a statement received in January 2014, the Veteran's attorney reported that the Veteran moved to South Carolina in March 2013 and has received additional treatment for his service-connected tension headaches.  The Veteran has also reported that he is now experiencing an increase in symptomatology, with headaches 3-4 times per week.  See statement, March 2013.  As such, a remand is necessary to obtain additional headache treatment records and afford the Veteran a new examination.

Entitlement to service connection for a sleep disorder.

During the pendency of his claim of entitlement to service connection for a sleep disorder, the Veteran not only asserted that he had a sleep disorder as a result of some incident of active service, but also averred that the claimed condition was the result of his Dementia Pugilistica.  In their Joint Motion, the parties agreed that the Board did not consider this theory of entitlement.  

Accordingly, the issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction ("AOJ") has not had the opportunity to adjudicate the issue of secondary service connection.  See 38 C.F.R. § 20.903(b) (2013); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

In addition, the Veteran has never been provided with VCAA notice of how to substantiate a claim of entitlement to service connection based on an already-service-connected disability.  As such, the Veteran must be provided such notice.

Furthermore, although the Veteran has already been afforded a VA examination for the issue of entitlement to service connection for a sleep disorder on a direct basis, and an etiological opinion has been obtained, this opinion did not discuss the possibility that the Veteran's Dementia Pugilistica, or his now service-connected TBI, may have caused or aggravated a sleep disorder.  Under the circumstances, the Veteran should be afforded another VA examination and another etiological opinion should be obtained.

Entitlement to TDIU.

During the December 2012 VA neurological examination, the Veteran reported that he was no longer working.  His attorney recently claimed that he is retired in part due to his service-connected tension headaches.  In this case, the Veteran does not currently qualify for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) because his service-connected disabilities do not meet the threshold minimum rating requirements for this benefit.  However, if he is shown to be unemployable, there would have to be additional consideration of § 4.16(b), which would require referring the claim to the Director of the Compensation Service or other appropriate authority for consideration of entitlement to this benefit on an extraschedular basis.  Moreover, because the TDIU claim is "inextricably intertwined" with the Veteran's claim for a higher disability rating for tension headaches, the claims must be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection for a sleep disorder on a secondary basis.  The Veteran should be given an adequate amount of time to reply.  Any evidence received should be associated with the claims folder.  

2.  The RO shall provide the Veteran with a letter pertaining to his TDIU claim that includes an application for TDIU and complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim. It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine whether he currently has a sleep disorder (or was diagnosed with a sleep disorder at any time during the pendency of this claim) that was caused or aggravated by an already-service-connected disability, to include his now service-connected TBI.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination (to include the previous VA mental health and neurological examinations of record) and the examiner must note that the claims folder has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's symptomatology and note that, in addition to the medical evidence of record, the Veteran's lay statements have also been considered in the opinion.  

The examiner should be asked to review the medical records on file and any pertinent statements or testimony of the Veteran, and provide an opinion as to whether it is at least as likely as not that any current sleep disorder was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) any service-connected disability, to include service-connected TBI (manifested by Dementia Pugilistica).  

A complete rationale for all opinions expressed, as well as a discussion of the medical principles involved, must be provided.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

4.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to assess the current severity of his service-connected tension headaches.  The complete claims folder should be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic testing and evaluation deemed appropriate.  The examiner should elicit from the Veteran a history of symptomatology associated with the condition and note that, in addition to the medical evidence of record, the Veteran's statements have been considered in the examination report.  

The examiner should specifically describe the effects of the Veteran's service-connected tension headaches on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.  

5.  Following completion of the above, the RO should schedule the Veteran for an appropriate VA general medical examination(s) to determine the effect of his service-connected disabilities on his employability.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities without regard to nonservice-connected disabilities or the Veteran's age.  The examination report must include a complete rationale for all opinions and conclusions expressed.

6.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


